Campbell, C. J.,
delivered the opinion of the court.
The question here presented is very different from that decided in Wright v. Frank, 61 Miss. 32, and no reason is perceived why the cross-bill of the appellee is not maintainable. None of the difficulties which existed to prevent the maintenance of the cross-bill in the case cited are found in this, and the cross-bill contains matter of equity cognizance as to which an original bill might be maintained. It avers that the “ Goff” plantation was conveyed to the appellant by the complainant in the cross-bill on his assuming to pay the debt due Frank, complainant in the original bill, for the land conveyed to complainant in the cross-bill in the partition between her and the defendant, Wright. It does not appear that the Goff Place has been disposed of by Wright, and on the case made by the cross-bill Wright should, as between him and the appellee, be decreed to pay what may be found to be due to Frank.

Decree affirmed.